              IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                       CENTRAL DIVISION




 DOUGLAS RICHARD MOOMEY,
         Plaintiff,                                     ORDER ADOPTING REPORT &
                                                           RECOMMENDATION


                 vs.


 OFFICE OF RECOVERY SERVICES,                                  Case No. 2:19-cv-593
                                                                Judge Dee Benson
         Defendant.




       Before the court is the Report and Recommendation issued by United States Magistrate

Judge Dustin Pead on November 25, 2019, recommending that this court dismiss this action for

lack of subject matter jurisdiction.

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after receiving it. On December 2, 2019, Plaintiff

filed his “Objection to Magistrate’s Report and Recommendations,” and included a “Motion to

Transfer” in the same document. (Dkt. No. 36.) On January 17, 2019, Defendant Office of

Recovery Services filed its “Response to Objection to Report and Recommendations” and its

“Response to Motion to Change Venue.” (Dkt. Nos. 38, 39.)



                                                 1
       Having reviewed all relevant materials, including Plaintiff’s pro se objection, Plaintiff’s

motion to transfer, Defendant’s response, the record that was before the magistrate judge, and

the reasoning set forth in the magistrate judge’s Report and Recommendation, the court

overrules Plaintiff’s objection and adopts the Report and Recommendation in its entirety. The

court has also reviewed Plaintiff’s motion to transfer and declines to exercise its discretion to

transfer the case.

       In his objection, Plaintiff Douglas Richard Moomey claims that he is domiciled in the

state of Utah. Even if Plaintiff had so stated in his complaint, it does not cure Plaintiff’s

jurisdictional defect. Defendant is a Utah state agency, and thus there is no diversity of

citizenship between the parties. Plaintiff also claims that “Mr. Moomey and DOUGLAS

RICHARD MOOMEY are diverse,” and that “ORS is foreign to Plaintiff,” but such statements

do not satisfy the diversity requirements of 28 U.S.C. § 1332, which requires Plaintiff’s state of

domicile to be diverse from Defendant’s state of domicile. Suits by private citizens against state

agencies in federal court are furthermore barred by the Eleventh Amendment. Hans v.

Louisiana, 134 U.S. 1 (1890). The well-pleaded complaint does not sound in federal law, and

there is no basis for the exercise of supplemental jurisdiction in this case. As no basis for federal

jurisdiction exists, the court agrees with the magistrate’s recommendation that the case be

dismissed.

       28 U.S.C. § 1631 permits a federal court to transfer a civil action to another federal court

of competent jurisdiction “if it is in the interest of justice.” That section only authorizes transfer

to federal courts; it does not authorize transfer to state court. See Kier Bros. Investments Inc. v.



                                                  2
White, 943 F. Supp. 1, 4 (D.D.C. 1996) (“§ 1631 . . . only authorizes transfer to those federal

courts defined in 28 U.S.C. § 610.”). Only a state court can rule on the causes of action raised in

Plaintiff’s complaint. Transfer to another federal court would be futile. It is therefore not in the

interest of justice to transfer this action.

        Accordingly, the court ADOPTS the Report and Recommendation and issues the

following Order. The action is DISMISSED without prejudice for lack of subject matter

jurisdiction. Plaintiff’s motion to transfer is DENIED.



        DATED this 30th day of January, 2020.




                                               _________________________________
                                               Dee Benson
                                               United States District Judge




                                                 3
